—Proceeding pursuant to CPLR article 78 *707to review a determination of John Franklin Udochi, designee of the Commissioner of the New York State Office of Children and Family Services, dated February 8, 2007, which, after a hearing, affirmed a prior determination of the New York State Office of Children and Family Services to suspend and revoke the petitioner’s licenses to operate two group family day care homes.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contention, the determination that she violated certain regulations concerning the supervision of children in her two group family day care homes is supported by substantial evidence in the record (see Matter of Berenhaus v Ward, 70 NY2d 436, 443 [1987]; 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180 [1978]). Furthermore, the penalty imposed was not so disproportionate to the offense as to be shocking to one’s sense of fairness, thus constituting an abuse of discretion as a matter of law (see Matter of Kreisler v New York City Tr. Auth., 2 NY3d 775, 776 [2004]; see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 234 [1974]; Matter of Smith v Carter, 61 AD3d 982 [2009]). Skelos, J.P., Dickerson, Eng and Sgroi, JJ., concur.